DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a motor attached with the housing" in line 4 of the claim. The use of the word "with" renders the structural cooperative relation of the elements unclear. The word "with" is defined as some particular relation, rendering the claim indefinite because the particular relationship is not defined. It is unclear whether the motor is attached to the housing, or the motor is attached within the housing or whether there is some other structural relation. As such the claim is indefinite for failing to distinctly claim the limitation and amounts to a gap between the necessary structural connections. Claims 2-31 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
 Similarly, other limitations in claim 1 use the word "with" to describe the structural cooperative relationship between elements, rendering those limitations indefinite as well.
Similarly, several other claims contain limitations that use the word "with" to describe the structural cooperative relationship between elements, rendering those claims indefinite as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerrero et al. (U.S. Patent Pub. No. 2006/0115570).
Regarding claim 1, Guerrero et al. discloses an apparatus (figure 1, reference #100) comprising:
a housing (figure 1, reference #182) having a concentrate solution receptor (figure 1, reference #184, 186 and 188);
a motor (figure 1, reference #106 and 116; [0030]);
a pump (figure 1, reference #140; [0033]) and a water tank (figure 1, reference #120);
a spray head with a plurality of spray jets (figure 1, reference #174; [0032]); and
a mixing chamber (figures 1 and 2, reference #194).
Regarding claim 2, Guerrero et al. discloses a spray head receptor (figure 2, top of reference #174, not labeled).
Regarding claim 3, Guerrero et al. discloses wherein when the spray head is attached with the spray head receptor, a gap is formed between the spray head and the spray head receptor (figure 2, reference #174).
Regarding claim 6, Guerrero et al. discloses wherein when a container of liquid concentrate solution is attached with the concentrate solution receptor, the motor engages with a gear pump to pump liquid concentrate solution from the container of liquid concentrate solution (figure 1, reference #106 and 140; [0030]).
Regarding claim 7, Guerrero et al. discloses wherein when a container of liquid concentrate solution is attached with the concentrate solution receptor, a concentrate dispenser projecting from the container of liquid concentrate solution passes through the spray head and into the mixing chamber (figure 2, reference #192 and 196; [0034]-[0035]), and further comprising a cleansing spray jet formed in the spray head, such that when the concentrate dispenser passes through the spray head, water received from the water tank is directed from the cleansing spray jet onto the concentrate dispenser to clean the concentrate dispenser (figure 1, reference #140; [0032]-[0038]).
Regarding claim 8, Guerrero et al. discloses a pour centering pin connected with the outlet of the mixing chamber (figure 2, reference #194; [0036]).
Regarding claim 12, Guerrero et al. discloses wherein when a container of liquid concentrate solution is attached with the concentrate solution receptor, the motor engages with a gear pump to pump liquid concentrate solution from the container of liquid concentrate solution (figure 1, reference #106 and 140; [0030]).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Opstal et al. (U.S. Patent Pub. No. 2007/0267441).
Regarding claim 17, von Opstal et al. discloses a container of liquid concentrate solution comprising:
a flexible pouch having a pouch for holding a liquid concentrate solution thereon (reference #180);
a gear pump ([0058]; [0060])
a duck bill valve (figure 11, reference #630).
Regarding claim 18, von Opstal et al. discloses a one-way valve in fluid communication with the gear pump and duck-bill valve, such that the one-way valve is downstream from the gear pump and upstream from the duck-bill valve (figure 9, reference #600).
Regarding claim 19, von Opstal et al. discloses wherein the flexible pouch is sealed within a rigid shell forming a concentrate solution vessel (reference #180; [0057]), and further comprising a handle (figures 16-20, reference #750).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al. in view of Hammad (U.S. Patent Pub. No. 2006/0266225).
Regarding claim 9, Guerrero et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose at least one mesh strainer connected with the outlet of the mixing chamber.
Hammad teaches another beverage maker and dispenser (abstract; figure 1).  The reference teaches at least one mesh strainer connected with the outlet of the mixing chamber (figure 4, reference #46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mesh strainer of Hammad in the mixing chamber of Guerrero et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach beverage makers and dispensers.  One of ordinary skill in the art would be motivated to provide a mesh strainer in order to prevent undissolved or unmixed large particles from being dispensed.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al. in view of Hestekin et al. (U.S. Patent No. 7,863,546).
Regarding claim 10, Guerrero et al. discloses all the limitations as set forth above.  The reference also discloses a heater (figure 1, reference #121).  While the reference discloses the controller preparing the beverage based on specific temperatures ([0044]), the reference does not explicitly disclose sensors.
Hestekin teaches another beverage preparation system (title).  The reference teaches a heater and first, second, and third temperature sensors (figure 3, reference #42, 50, 52 and 54; column 5, lines 50-64; column 6, lines 47-61).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the temperature sensors of Hestekin in the apparatus of Guerrero et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach beverage preparation systems.  One of ordinary skill in the art would be motivated to provide the various temperature sensors because the temperature of the room, water, heater and concentrate solution are environmental conditions that could affect the final beverage temperature and the temperature sensors permit the machine to optimized the parameter values based on the environmental measurements in order to deliver product at the correct temperature (Hestekin column 5, lines 50-64).
Regarding claim 11, Guerrero et al. discloses all the limitations as set forth above.  The reference also discloses an input control (figure 1, reference #145; figure 3; [0037]-[0038]; [0041]-[0052]).
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al. in view of van Opstal et al. (U.S. Patent Pub. No. 2007/0267441).
Regarding claims 13, 14, 17 and 18, Guerrero et al. discloses all the limitations as set forth above.  The reference also discloses a gear pump in fluid communication with the pouch (figure 1, reference #140; [0030]; [0032]).   However, the reference does not explicitly disclose a duck-bill valve and one way valve.
van Opstal et al. teaches another dispenser for beverages (title).  The reference teaches a duck-bill valve in fluid connection with the gear pump, with the duck-bill valve operable as a concentrate dispenser for dispensing liquid concentrate solution from the flexible pouch (figure 11, reference #630); and one-way valve in fluid communication with the gear pump and duck-bill valve, such that the one-way valve is downstream from the gear pump and upstream from the duck-bill valve (figure 9, reference #600).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the duck-bill valve and one way valve of van Opstal et al. in the apparatus of Guerrero et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach beverage dispensers.  One of ordinary skill in the art would be motivated to provide the duck-bill valve and one-way valve because it prevents the backflow of ingredients and leaking of ingredients (van Opstal et al. [0066]).
Regarding claim 15, Guerrero et al. discloses all the limitations as set forth above.  The reference also discloses wherein the flexible pouch is sealed within a rigid shell, with the rigid shell and flexible pouch collectively forming a liquid concentrate solution vessel (figure 1, reference #102 and surrounding walls).
Regarding claims 16 and 19, Guerrero et al. discloses all the limitations as set forth above. However, the reference does not explicitly disclose a handle.
van Opstal et al. teaches another dispenser for beverages (title). The reference teaches a handle (figures 16-20, reference #750).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the handle of van Opstal et al. in the apparatus of Guerrero et al. One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach beverage dispensers. One of ordinary skill in the art would be motivated to provide the handle because it allows easy control of operation of dispensing the ingredients or flushing the system
Allowable Subject Matter
Claims 4 and 5 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as rewritten to overcome the rejections under 35 USC 112(b) and double patenting rejection as set forth in this Office action.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,464,026 (Ap#15/143,523) and claims 1-15 of U.S. Patent No. 11,040,317 (Ap#16/601,213). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent would encompass and anticipated all the elements of the instant claims 1-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774